DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Please change “the operating line is” to “the operating lines are”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control section configured to” in claim 1 and “a display section configured to” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For instance, paragraph 96 states that the “display section” may be “a touch-panel display, a three-dimensional display, a spatial display, or a projection display. Specifically, the display section 130 may be a CRT (Cathode Ray Tube) display, a liquid crystal display, a plasma display, an EL (electroluminescence) display, a laser projector, an LED projector, or lamps.”



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a control section configured to” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. At best, Figure 2 illustrates a block diagram with the “control section” labeled as element 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-10 depend upon claim 1 and thus are also rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a program” does not fall into any of the four categories of patent eligible subject matter: a process, machine, manufacture or composition of matter; thereby rendering the claim as a whole non-statutory.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilliges et al. (USPGPUB 2012/0113223—hereinafter “Hilliges”).
As to Claim 1, Hilliges teaches a display control apparatus (See Fig. 1 and Abstract) comprising: 
a control section (Fig. 1 at 110) configured to control an operation on an object (Fig. 8 at 112 and Pg. 2, ¶ 31-32) in a position corresponding to an operating position (Fig. 8, position at which lines 800 reach object 112) recognized on a basis of a relation between multiple operating lines (Fig. 8 at 800) each displayed corresponding to an indicator body (Fig. 8 at fingertips of 300 and Pgs. 4-5, ¶ 59).
As to Claim 2, Hilliges teaches that the operating lines is displayed on an extended line from the indicator body (Fig. 8, note lines 800 extending from 300).
Claim 3, Hilliges teaches there exist multiple indicator bodies (Fig. 8, note multiple fingers of 300), and the extended lines extend from the multiple indicator bodies in a direction in which the multiple indicator bodies are extended (Fig. 8, note multiple lines 800 extending from the multiple fingers of 300).
As to Claim 4, Hilliges teaches a display section (Figs. 1 and 8 at 104) configured to present a user with a display region for displaying the object three-dimensionally (Pg. 1, ¶ 7 and Pg. 2, ¶ 25).
As to Claim 5, Hilliges teaches that the control section provides control such that those portions of the extended lines stretching into the display region are displayed as the operating lines (See Fig. 8 at 800).
As to Claim 11, Hilliges teaches a display apparatus (See Figs. 1 and 8) for displaying multiple operating lines (Fig. 8 at 800) each displayed corresponding to an indicator body (Fig. 8 at fingertips of 300), the operating lines being displayed to let an operating position be recognized on a basis of a relation therebetween (Fig. 8, position at which lines 800 reach object 112 and Pgs. 4-5, ¶ 59), the operating position corresponding to a position in which an object is allowed to be operated (See Fig. 9 and Pgs. 4-5, ¶ 59).
As to Claim 12, Hilliges teaches that the display apparatus is worn by a user (Pg. 2, ¶ 25), and the display apparatus presents the user with a display region for displaying the object three-dimensionally (See Fig. 8 at 112 and Pg. 2, ¶’s 26-31), the multiple operating lines being displayed superposed on the indicator bodies (See Fig. 8 at 800).
As to Claim 13, Hilliges teaches a display control method (Fig. 2) comprising: causing a processor (Fig. 10 at 1002) to control an operation on an object (Fig. 1 at 112) in a position corresponding to an operating position (Fig. 2 at 200-208) recognized on a basis of a relation between multiple operating lines (Fig. 8 at 800) each displayed corresponding to an indicator body (Fig. 8 at fingertips of 300).
As to Claim 14, Hilliges teaches a program (Pg. 6, ¶ 74) for causing a computer to function as: a control section (Fig. 1 at 110) that controls an operation on an object (Fig. 1 at 112) in a position corresponding to an operating position (Fig. 8, position at which lines 800 reach object 112) recognized on a basis of a relation between multiple operating lines (Fig. 8 at 800) each displayed corresponding to an indicator body (Fig. 8 at fingertips of 300).
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kjallstrom et al.		U.S. Patent 9,685,005
Rafii				USPGPUB 2015/0062004
Wang et al.			USPGPUB 2016/0188109
Song et al.			USPGPUB 2017/0235372
Hsiao et al.			USPGPUB 2018/0335925

Ravasz et al.			USPGPUB 2021/0090341
Doganis			USPGPUB 2021/0200323
Lacey				USPGPUB 2021/0263593
















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RODNEY AMADIZ/Primary Examiner, Art Unit 2694